1                                                                    The Honorable Barbara J. Rothstein
2

3

4

5

6

7

8

9                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
10

11   DYNAMIC DATA TECHNOLOGIES, LLC,                    C.A. No. 2:19-cv-00947-BJR
12                  Plaintiff,                          JOINT STIPULATION AND PROPOSED
                                                        ORDER OF DISMISSAL OF
13          vs.                                         DEFENDANTS HTC CORPORATION AND
                                                        HTC AMERICA INC.
14   HTC CORPORATION AND HTC AMERICA INC.,

15                  Defendants.

16

17

18
            Plaintiff Dynamic Data Technologies, LLC (“Dynamic Data”) and Defendants HTC
19
     Corporation and HTC America Inc. (“Defendants”) file this Stipulation of Dismissal under Fed. R.
20

21   Civ. P. 41(a)(1)(A)(ii). Dynamic Data and Defendants stipulate that:

22          1.      Dynamic Data consents to dismissal with prejudice of all of its claims against
23   Defendants in this suit.
24
            2.      Dynamic Data and Defendants shall each bear their own attorney fees and costs
25
     incurred in connection with this action.
26
     ///
27
     ///
28

                                                    1
 1   DATED: July 17, 2019

 2
     /s/ Daniel P. Hipskind                             /s/ Robin E. Wechkin
 3   Daniel P. Hipskind                              Robin E. Wechkin (SBN 24746)
 4   BERGER & HIPSKIND LLP                           SIDLEY AUSTIN LLP
     Daniel P. Hipskind                              701 Fifth Avenue, Suite 4200
 5   Dorian S. Berger                                Seattle, WA 98104
     Eric B. Hanson                                  Telephone: (206) 262-7680
 6   9538 Brighton Way, Ste. 320                     rwechkin@sidley.com
     Beverly Hills, CA 90210
 7   (323) 886-3430                                  Michael J. Bettinger
 8   dph@bergerhipskind.com                          Curt Holbreich
     dsb@bergerhipskind.com                          Saurabh Prabhakar
 9   ebh@bergerhipskind.com                          SIDLEY AUSTIN LLP
                                                     555 California Street, Suite 2000
10   Attorneys for Plaintiff                         San Francisco, CA 94104
     DYNAMIC DATA TECHNOLOGIES,                      Telephone: (415) 772-1200
11
     LLC,                                            mbettinger@sidley.com
12                                                   cholbreich@sidley.com
                                                     sprabhakar@sidley.com
13
                                                     Todd M. Simpson
14                                                   SIDLEY AUSTIN LLP
                                                     787 Seventh Avenue
15
                                                     New York, NY 10019
16                                                   Telephone: (212) 839-7310
                                                     Facsimile: (212) 839-5599
17                                                   tsimpson@sidley.com
18                                                   Attorneys for Defendants
                                                     HTC Corporation and HTC America, Inc.
19

20

21

22         IT IS SO ORDERED this 18th day of July.

23

24                                                     ________________________________
                                                       The Honorable Barbara J. Rothstein
25                                                     United States District Judge

26

27

28
